Citation Nr: 0524213	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-20 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne 
vulgaris of the face, shoulders, and back.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1, 1968, to 
September 9, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in January 2004 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's skin disorder is currently manifested by 
subjective complaints of recurrent acne.  

2.  Current objective findings of the veteran's skin disorder 
includes characteristic residual scarring, and superficial 
acne with 10 percent of the face and neck affected.

3.  There is no objective clinical evidence of exudation 
constant itching, extensive lesions, marked disfigurement, 
"severe" scarring, or deep acne.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne 
vulgaris of the face, shoulders, and back have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7806, 
7828 (2002) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Significantly, while this appeal was pending, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The timing of this change requires the 
Board to first consider the claim under the pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  

In that respect, the RO determined the veteran's acne 
vulgaris to be analogous to eczema under DC 7806.  The RO 
also considered DC 7800 for scarring of the head, face, or 
neck.  Under the amended regulations, the veteran's skin 
disability is rated under DC 7828 for acne.

In order for the veteran to receive a rating higher than 10 
percent for acne vulgaris under the pre-amended regulations 
prior to August 2002, the medical evidence must show the 
following:

?	exudation or itching constant, extensive lesions, or 
marked disfigurement (under pre-amended DC 7806); or 
?	"severe," scarring of the head, face, or neck, 
especially if producing a marked and unsightly deformity 
of eyelids, lips, or auricles (under pre-amended DC 
7800).

After a careful review of the medical evidence of record, the 
Board finds no basis for a higher rating under either the 
pre-amended regulations.  Specifically, while a private 
physician noted in March 2002 that the veteran had severe 
cystic acne unresponsive to therapy with severe scarring of 
the face and back, there was no indication of a deformity of 
the eyelids, lips, or auricles.  

Moreover, in a March 2002 VA examination the veteran related 
a history of acne on back and neck since 1969.  He had been 
treated with tetracycline and creams with improvement but the 
condition recurred after stopping the medication.  He was 
reportedly taking no treatment for acne but was being treated 
for a fungal infection.  

Physical examination revealed multiple atrophic and 
anetoderma-like scars on the neck, back and chest.  On the 
face, there were "ice-pick" scars characteristic of acne.  
An erythematous patch was noted on the left buttocks with 
central clearing.  The final diagnosis was acne vulgaris, 
still active, scarring secondary to acne, and tinea cruris.  
However, there is no indication of constant itching or 
extensive lesions.  Moreover, the examiner did not 
characterize the scarring as "severe."  Therefore, there is 
no basis for a higher rating based on this examination.  

Outpatient treatment records were reviewed.  There were no 
complaints of or diagnosis related to a skin disorder noted.  
It appears that the veteran was prescribed hydrocortisone 
cream for application to the "affected area."  Even 
assuming this treatment was for acne, treatment with a 
cortisone cream, in and of itself, does not support a higher 
rating under the pre-amended regulations.

In order for the veteran to receive a rating higher than 10 
percent for acne vulgaris under the amended regulations since 
August 2002, the medical evidence must show the following:

?	deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck (under 
amended DC 7828).

After a careful review of the medical evidence of record, the 
Board finds no basis for a higher rating under the amended 
regulations.  Specifically, in a May 2004 VA examination, the 
veteran related a history of acne for many years and 
unsuccessful treatment with oral medication and topical 
creams.  Current treatment included an unknown topical cream.

Physical examination revealed skin scarring on the face in 
the beard area.  Atrophic scarring on the neck, back, and 
chest.  There were pustules on the upper back.  The examiner 
estimated that 10 percent of the entire skin was affected 
with scarring.  Significantly, the acne was described as 
superficial (as opposed to deep) with pustules on the back.  
The final diagnosis was acne vulgaris.

Because there was no indication of deep acne (specifically 
determined to be superficial), nor was 40 percent or more of 
the face and neck affected (the examiner determined that 10 
percent of the face and neck were involved), the Board finds 
that the medical evidence does not support a higher rating 
under the amended regulations.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2002 prior to the initial adjudication of the 
claim, and again in May 2004.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the October 2002 SOC and November 
2004 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in March 2002 (under the 
pre-amended regulations) and May 2004 (under the amended 
regulations).  The available medical evidence is sufficient 
for an adequate determinations.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

Entitlement to a rating in excess of 10 percent for acne 
vulgaris of the face, shoulders, and back is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


